—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered September 30, 1997 and subsequently entered as a judgment of the same court and Justice on October 14, 1997, which, in a proceeding pursuant to CPLR article 78, denied and dismissed the petition challenging respondent’s October 29, 1996 denial of petitioner’s request to amend her cooperative corporation stock certificate and proprietary lease to add her son’s name, unanimously affirmed, without costs.
The IAS Court properly concluded that the business judgment rule precludes judicial review of the rationale underlying respondent’s House Rule 43 governing the transferability of shares of cooperative corporation stock. Where, as here, “the board acts for the purposes of the cooperative, within the scope of its authority and in good faith, courts will not substitute their judgment for the board’s” (Matter of Levandusky v One Fifth Ave. Corp., 75 NY2d 530, 538). Concur — Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.